Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/2020 has been entered. 
Drawings
The drawings are objected for the following reason:
the drawings do not meet 37 CFR 1.84 as they are not done in black ink, using proper crosshatching and the reference numbers are not specific enough as the location of particular elements in the apparatus.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the rocker switch circuitry configured to respond to the rocking switch actuator force” of claim 21 must be shown or the feature(s) canceled from the claim(s).  The block diagrams do not show the physical connection and relationships between different components. No new matter should be entered.

Claim objection
Claim 21, line 3, “and rocker” should be changed to- and the rocker-.
Claim Rejections - 35 USC § 103
Claims 21-27 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wiciel (US. Pat. 5,636,729) in view of Huang (US 20120024682).
Regarding claim 21, Wiciel teaches a  rocker switch assembly comprising: a rocker switching mechanism having an actuator assembly with a switch cover (72, 73, 74) and a rocker (72, 73, 74), the switch cover and the rocker configured to rock between rocking positions in response to rocking switch forces applied 5thereon (the 
Wiciel does not teach the piezo buzzer configured to respond to the rocker switch circuitry signaling, and provide piezo buzzer signaling, based upon the rocking switch circuitry signaling received. Huang teaches a switch device that comprises switch circuitry 32 and a piezo buzzer 34; where when the user presses the switch device, the switch circuitry responds to the pressing force and generates a signal; after that the buzzer responds to the received signal and generate the warning sound (Fig. 4 and paragraph 43), as required by claim 21; wherein the switch cover and key includes, or are arranged to form, an actuator assembly 312 configured to apply the rocking switch actuator force on the rocker switch circuitry 32 (Fig. 4 and paragraph 43), as required by claim 22; wherein the crystal or ceramic is configured to respond to the switch circuitry 32 signaling, deform and provide the piezo buzzer 34 signaling along with a buzzer sound, (Fig. 4 and paragraph 43), as required by claim 27. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Huang in the switch device of Wiciel, since the two systems are interchangeable and to provide feedback to users.
Regarding claim 23, Wiciel teaches the rocker switch assembly wherein the circuitry housing 79 is configured to receive and house the rocker switch circuitry 14 (Figs. 7-9).
Regarding claim 24, Wiciel teaches the rocker switch assembly wherein the piezo buzzer housing 78 configured to receive and house the piezo buzzer 77 (Figs. 7-9 and col. 3, lines 20-40).  
Regarding claim 25, Wiciel teaches the  rocker switch assembly wherein the rocker base 20housing includes a circuitry housing 79 configured to receive and house the rocker switch circuitry 14 and also having a piezo buzzer housing 78 configured to receive and house the piezo buzzer 77  (Figs. 7-9 and col. 3, lines 20-40).  
Regarding claim 26, Wiciel teaches the rocker switch assembly wherein the piezo buzzer 77 is configured as a crystal or ceramic (col. 3, lines 25-27).
Regarding claim 30, Wiciel teaches the rocker switch assembly wherein the piezo buzzer 77 is installed at least partly inside the rocker base housing 78 (Figs. 7-9).
Regarding claim 31, Wiciel teaches the rocker switch assembly wherein the rocker switch circuitry 14 comprises terminals/contacts 76, and the piezo buzzer comprises wiring 10soldered to the terminals/contacts (Fig. 9).  
Regarding claim 32, Wiciel teaches the rocker switch assembly wherein the signaling includes voltage signaling, including AC voltage signaling (Figs. 7-9 and col. 3, lines 20-40).  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wiciel and Huang as applied in claim 1 and further in view of Applicant admitted prior art (AAPA).
Regarding claim 28, Wiciel teaches the rocker switch assembly wherein the rocker switch assembly comprises, or form part of, a rocker switch cluster (Fig. 8). Wiciel fails to teach the rocker switch cluster having multiple rocker switch assemblies. However, AAPA teaches a similar rocker switch cluster that have multiple rocker switch assemblies (Fig. 1). It would have been obvious to one having ordinary skill in the art to utilize the teachings of AAPA in the switch device of Wiciel to provide a switch device with multi-functionality. 
Response to Arguments
Applicant’s arguments with respect to claims 21-32 have been considered but are moot because the arguments do not apply to the current rejection.
Applicant argues that “Wiciel does not disclose, teach or suggest that the leaf spring 72, 73 and 74 causes the electric circuit 14 to actuate the piezo crystal 77”. Examiner agreed. Wiciel teaches all the limitations required by claim 1 except the piezo buzzer responding to the rocker switch circuitry signaling. However, Huang teaches a similar switch device that have a key 31, a circuit board with contact elements and a buzzer 34; when the key 31 is pressed, the contact elements of the circuit board are electrically connected, and the buzzer is activated to send a warning sounds. The combination between Wiciel and Huang meets the claimed switch assembly. It would have been obvious to one having ordinary skill in the art to rearrange Wiciel’s switch device, and make the actuator 13 of the rocker 73 to directly actuates the contact elements of the circuit board and generate an electrical signal; and the electrical signal generated by the circuit board activates the buzzer to send a sound. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/AHMED M SAEED/Primary Examiner, Art Unit 2833